         Case 1:18-cv-01099-RAH Document 67 Filed 08/20/21 Page 1 of 2




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

RIVERVIEW FARMS, et al.,                        )
                                                )
                  Plaintiffs,                   )
                                                )                   No. 18-cv-1099 L
                  v.                            )
                                                )                   Judge Richard A. Hertling
UNITED STATES OF AMERICA,                       )
                                                )
                  Defendant.                    )
________________________________________________)


                                  JOINT STATUS REPORT

       Pursuant to the Court’s May 7, 2021 order, the parties submit this joint status report to

update the Court on their progress in conducting jurisdictional fact discovery.

       Both plaintiffs and the United States completed their first production of documents in this

case and have provided their written objections to document requests. Plaintiffs produced 123

documents on December 18, 2020. The United States produced 6,267 documents on February

17, 2021. Because plaintiffs had difficulty downloading the production as described in the Joint

Motion to Extend Jurisdictional Fact Discovery (ECF No. 64), plaintiffs accessed the documents

on April 27, 2021. Both plaintiffs and the United States have also responded to interrogatories

and have completed supplemental document productions. On June 30, 2021, the United States

produced 1,004 additional documents, and plaintiffs produced 10 additional documents on

August 13, 2021. COVID-19 safety concerns and restrictions continue to inhibit the collection

of responsive documents. Given these limitations, the parties are still gathering responsive

documents and expect to further supplement their productions.

       On June 2, 2021, the United States received USDA waivers from plaintiffs, but waivers

from two bellwether plaintiffs were still missing information necessary to obtain USDA




                                                 1
           Case 1:18-cv-01099-RAH Document 67 Filed 08/20/21 Page 2 of 2




responsive documents. Plaintiffs are currently obtaining that additional information for the

waivers.

       Over the next several months, the parties anticipate conducting depositions and site visits

of the allegedly impacted areas as the COVID-19 pandemic and related restrictions allow.

Depending on those restrictions, the parties may need more time to complete jurisdictional fact

discovery. The parties will assess the need for an additional motion for an extension of

jurisdictional fact discovery closer to the November 19, 2021 deadline.




Dated: August 20, 2021




 FLINT LAW FIRM, LLC                                TODD KIM
                                                    Assistant Attorney General
                                                    Environment & Natural Resources Division
 /s/ Ethan A. Flint (with permission) _
 ETHAN A. FLINT
 ADAM M. RILEY                                      /s/ Edward C. Thomas     _
 222 E. Park St., Suite 500                         EDWARD C. THOMAS
 P.O. Box. 189                                      DUSTIN J. WEISMAN
 Edwardsville, IL 62025                             ASHLEY M. CARTER
 (618) 288-4777                                     MARK PACELLA
 (618) 288-2864 (facsimile)                         U.S. Department of Justice
 eflint@flintlaw.com                                Environment & Natural Resources Division
 ariley@flintlaw.com                                Natural Resources Section
                                                    P.O. Box 7611
 ATTORNEYS FOR PLAINTIFFS                           Washington, D.C. 20044-7611
                                                    (202) 305-0239
                                                    (202) 305-0506 (facsimile)
                                                    edward.c.thomas@usdoj.gov

                                                    ATTORNEYS FOR THE UNITED STATES




                                                2
